                                         Case 4:17-cv-04405-HSG Document 443 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 4:17-cv-04405-HSG
                                           PLEXXIKON INC.,
                                   8
                                                                  Plaintiff,                 ORDER REGARDING MOTION TO
                                   9              vs.                                        EXCLUDE EXPERT TESTIMONY OF
                                                                                             DR. GREGORY K. LEONARD, PH.D
                                  10      NOVARTIS PHARMACEUTICALS
                                                                                             Re: Dkt. No. 202
                                          CORPORATION,
                                  11
                                                                Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has received and reviewed Novartis’ motion to exclude the testimony of
                                  15   Plexxikon’s damages expert, Dr. Gregory J. Leonard. Dkt. No. 202. In his report, Dr. Leonard
                                  16   relies, in part, on the opinion of Plexxikon’s technical expert, Dr. Michael Metzker, to conclude
                                  17   that the technology of the patents licensed to Roche is comparable to the asserted patents. Dkt.
                                  18   No. 325-2 ¶ 103. The parties are ORDERED to submit the portions of the Metzker report or
                                  19   deposition indicating his opinion in this respect, or to indicate the location in the record where this
                                  20   opinion can be found, no later than January 8, 2021 at 12:00 pm. The parties should not include
                                  21   any further argument.
                                  22

                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: January 7, 2021
                                  26

                                  27
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  28                                                                 United States District Judge
